 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 FRANK M. PECK,                                     Case No.: 2:18-cv-00237-APG-VCF

 4         Plaintiff                                Order Granting Motion to Extend Time

 5 v.                                                            [ECF No. 174]

 6 STATE OF NEVADA, et al.,

 7         Defendants

 8        I ORDER that plaintiff Frank Peck’s motion to extend time (ECF No. 174) is

 9 GRANTED. Peck’s response to the defendants’ motion to dismiss (ECF No. 142) is due July

10 26, 2021.

11        DATED this 8th day of June, 2021.

12

13
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
